NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 22a0301n.06

                                            No. 21-4003

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                          FILED
                                                                                     Jul 22, 2022
                                                      )                         DEBORAH S. HUNT, Clerk
MARCOS DE LA CRUZ-FLORES,
                                                      )
          Petitioner,                                 )
                                                      )       ON PETITION FOR REVIEW FROM
v.                                                    )       THE UNITED STATES BOARD OF
                                                      )       IMMIGRATION APPEALS
MERRICK B. GARLAND, Attorney General,                 )
          Respondent.                                 )
                                                      )

Before: BOGGS, LARSEN, and DAVIS, Circuit Judges.

     BOGGS, Circuit Judge. The Board of Immigration Appeals affirmed an immigration judge’s

denial of cancellation of removal. Marcos de la Cruz-Flores now petitions for review. Because we

lack jurisdiction to review the immigration judge’s factual findings and the Board correctly applied

the law to the facts of his case, we dismiss in part and deny in part the petition.

     I.      Background

          Petitioner Marcos de la Cruz-Flores is a Mexican national who entered the United States

in 1994. He has lived here continuously since then other than a brief departure around 2000. De la

Cruz has four children: three with his first wife and one with his current wife. All four children are

United States citizens.

          In 2014, the Department of Homeland Security issued de la Cruz a notice to appear for

removal proceedings pursuant to 8 U.S.C. § 1182(a)(6)(A)(i). He applied for nonpermanent

cancellation of removal in 2015 and again, with an updated application, in 2019. Both he and his
21-4003, De la Cruz-Flores v. Garland


wife testified before an immigration judge at an individual merits hearing. During that testimony,

de la Cruz explained how he has maintained stable employment since his arrival in Kentucky and

has ultimately been able to own and operate a food-truck business. He also explained that he and

his first wife separated in 2007. They informally agreed that their three children would live with

her and that de la Cruz would pay $600 a month in child support. Due to his work schedule, he is

only able to spend time with the children on Mondays. De la Cruz also has an infant son with his

current wife. She testified that the two of them live with her parents. Because she, her father, and

de la Cruz all work full time, her mother takes care of the child.

        The immigration judge denied de la Cruz’s request for cancellation of removal.1 He first

held that de la Cruz had satisfied the continuous-physical-presence requirement by remaining in

the United States for the past 10 years and did not have any disqualifying convictions. He then

held that de la Cruz had not demonstrated the requisite good moral character because of several

traffic offenses and alcohol-related offenses, including a DUI in 2014. He also held that de la Cruz

had not demonstrated that his removal would cause exceptional and extremely unusual hardship




1
 The statute governing discretionary cancellation of removal lays out four requirements that a nonpermanent resident
must meet. It reads, in pertinent part:

        The Attorney General may cancel removal of, and adjust to the status of an alien lawfully admitted for
        permanent residence, an alien who is inadmissible or deportable from the United States if the alien—
            (A) has been physically present in the United States for a continuous period of not less than 10 years
                immediately preceding the date of such application;
            (B) has been a person of good moral character during such period;
            (C) has not been convicted of an offense under section 1182(a)(2), 1227(a)(2), or 1227(a)(3) of this title,
                subject to paragraph (5); and
            (D) establishes that removal would result in exceptional and extremely unusual hardship to the alien's
                spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted for
                permanent residence.

8 U.S.C. § 1229b(b)(1).

                                                          2
21-4003, De la Cruz-Flores v. Garland


to his qualifying relatives;2 primarily because he is not the primary caregiver for his children and

would still be able to provide some, albeit lessened financial support from Mexico.

          The Board of Immigration Appeals affirmed that ruling. Because the issue of hardship was

dispositive, the Board ruled only on that issue and did not address any other issues raised by de la

Cruz on appeal. The Board observed that while de la Cruz’s removal would cause emotional and

economic hardship to his qualifying relatives, that hardship was insufficient to warrant cancellation

of removal.

          De la Cruz then appealed to this court. He argues that the Board erred in its hardship

determination, and that the immigration judge erred in his moral-character judgment and failure to

exercise discretion in his favor. Because the Board correctly applied the law to its hardship

determination, we deny the petition for review.

    II.      Analysis

          We have jurisdiction to review “‘mixed questions of law and fact,’ including the BIA’s

‘ultimate hardship conclusion’ in a cancellation-of-removal proceeding.” Araujo-Padilla v.

Garland, 854 F. App’x 646, 649 (6th Cir. 2021) (quoting Guerrero-Lasprilla v. Barr, --- U.S. ---,

140 S. Ct. 1062, 1149, 1154 (2020)). While we are permitted to review whether the Board properly

applied the law to the facts, we are not permitted to disturb the immigration judge’s or the Board’s

factual determinations or discretionary decisions. Singh v. Rosen, 984 F.3d 1142, 1149 (6th Cir.

2021). Our standard of review, however, remains an open question. See id. at 1154. Nevertheless,

whether we deferred to the Board’s conclusions or reviewed them afresh, we would affirm in this

case.



2
  A “qualifying relative” is a “spouse, parent, or child, who is a citizen of the United States or an alien lawfully
admitted for permanent residence.” 8 U.S.C. § 1229b(b)(1)(D). Neither party disputes that de la Cruz’s four children
are the relevant qualifying relatives.

                                                         3
21-4003, De la Cruz-Flores v. Garland


       A nonpermanent resident must demonstrate four elements to be eligible for cancellation of

removal. 8 U.S.C. § 1229b(b)(1). If the immigration judge finds that any one element is not met,

the petitioner is not eligible. One such element is hardship. The petitioner must demonstrate that

“removal would result in exceptional and extremely unusual hardship” to his qualifying relatives.

8 U.S.C. § 1229b(b)(1)(D). Because we affirm the Board’s conclusion that the hardship element

has not been met, we need not consider the petitioner’s argument that the immigration judge erred

in determining other elements. And because we may not review discretionary decisions, Singh,

984 F.3d at 1149, we do not address petitioner’s argument that the immigration judge improperly

exercised his discretion.

       The hardship standard is “onerous,” Valdez-Arriaga v. Barr, 778 F. App’x 380, 383 (6th

Cir. 2019), and requires the petitioner to show that the harm to qualifying relatives is “substantially

beyond that which ordinarily would be expected to result from the alien’s deportation,” In re

Monreal-Aguinaga, 23 I. & N. Dec. 56, 59 (B.I.A. 2001) (some emphasis omitted). The

immigration judge must consider all hardship factors in the aggregate. In re Monreal-Aguinaga,

23 I. & N. Dec. at 64.

       De la Cruz first argues that the immigration judge inaccurately concluded that his children

would not suffer financial detriment if he were removed. He claims that he presented

uncontradicted evidence that he would be unable to find work in Mexico, and that therefore the

judge erred in concluding he would be able to provide some financial support to his family even

after removal. We lack jurisdiction to review the immigration judge’s factual findings. Singh, 984

F.3d at 1149. In any event, the immigration judge did not base his conclusion entirely on de la

Cruz’s continued ability to provide at least some financial support for the family. The judge held

that “even if [de la Cruz] is removed, it remains possible that he can find some employment in



                                                  4
21-4003, De la Cruz-Flores v. Garland


Mexico and continue to provide some financial support” to his ex-wife and three oldest children,

but even “[i]f not, there is no evidence that the reduction of $600 per month would result in [his

ex-wife] not being able to maintain an adequate household for their three children.” As for his

youngest son, the judge held that it was “obvious that [de la Cruz] will likely not be able to earn

the same income if he is removed to Mexico, he is capable of working and could therefore

contribute some financial support to help” his wife support their son. The judge acknowledged that

removal would cause his youngest son financial hardship, but that hardship was not “substantially

beyond that expected when an alien parent or spouse is removed” because his wife and father-in-

law both work, and his mother-in-law provides childcare. The record, therefore, reflects the

immigration judge’s acknowledgment that removal would cause the qualifying relatives at least

some financial harm, albeit not exceptional and extremely unusual harm.

       De la Cruz next argues that the immigration judge failed to appropriately consider the

psychological harm his removal would cause his children. He claims that the immigration judge

improperly disregarded a psychologist’s conclusion that the children would suffer long-term

psychological dysfunction if their father were removed, based only on the judge’s view that the

psychologist did not review any medical records. Moreover, he argues, the judge neglected to

consider how dangerous Mexico is and how his removal there would negatively impact the

children.

       Again, whether the children would suffer psychological harm is a factual finding that we

lack jurisdiction to review. Singh, 984 F.3d at 1149. In fact, however, the judge agreed that the

children would suffer from stress and anxiety if their father were removed. Nor did he entirely

discount the psychologist’s findings. And as the government explains, de la Cruz did not present

any evidence that his removal to Mexico would cause his children any more stress than removal



                                                5
21-4003, De la Cruz-Flores v. Garland


to a different country. Ultimately, though, the immigration judge balanced the fact that de la Cruz’s

children would naturally suffer emotionally from his departure with the fact that the three oldest

children have lived only with their mother for most of their lives and will continue to do so.

       De la Cruz also claims that the hardship bar is lowered when a petitioner has multiple

qualifying relatives. As the government points out, that is inaccurate. In the case de la Cruz cites

for that proposition, the Board concluded that the six children would suffer exceptional and

extremely unusual hardship if they and their mother were removed to Mexico because the mother

was their sole means of support and care, and they would have no family in Mexico to assist them.

In re Gonzalez Recinas, 23 I. & N. Dec. 467, 472 (B.I.A. 2002). The Board emphasized that “[t]he

cumulative factors present in this case are indeed unusual and will not typically be found in most

other cases, where respondents have smaller families and relatives who reside in both the United

States and their country of origin.” Id. at 473. The principle is not that having a large family lowers

the hardship bar, but that the hardship was unusually high in that case because the sole caregiver

was bringing her minor children to a new country without family support. While the size of de la

Cruz’s family is relevant to hardship, he, unlike the respondent in Gonzalez Recinas, is not the sole

caretaker of his children; each of the children will remain with their respective mothers in the

United States, and the mother of de la Cruz’s infant son would have the support of her family.

       The record is also clear that the immigration judge considered the various hardships in the

aggregate and weighed them against the fact that all four children will continue to receive care

from their mothers and other relatives, and will continue to have access to free education and

healthcare in Kentucky. Both the immigration judge and Board expressed sympathy for the plainly

disruptive and upsetting impact of a parent’s removal, but observed that de la Cruz had not




                                                  6
21-4003, De la Cruz-Flores v. Garland


presented any evidence that his removal would provide substantially more hardship than normally

caused by removal. See In re Monreal-Aguinaga, 23 I. & N. Dec. at 59.

       De la Cruz is undeniably hardworking and cares for his family, and his relatives will no

doubt be burdened financially and emotionally by his removal. Nevertheless, Congress has

mandated that discretionary cancellation of removal is permitted only in exceptional

circumstances. Given the fact that all four of his children will continue to be cared for by the same

close relatives with whom they currently live, both the Board and the immigration judge did not

reversibly err in concluding that this is not the kind of exceptional case warranting a finding of

extreme hardship.

       We therefore DISMISS in part and DENY in part de la Cruz’s petition for review.




                                                 7